Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s arguments filed February 17, 2021. 

Claims 1-14 and 16-21 are pending. Claim 15 has been cancelled. Claims 1-8,17,18 and 21 have been withdrawn from consideration due to a non-elected invention. 

Claims 9-14,16,19 and 20 stands rejected under 35 U.S.C. 103 as being unpatentable over Sato (JP 10035107) for the reason set forth below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-14,16,19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (JP 10035107). 
Sato teaches  compounds of formula (II) wherein R7 is hydrogen, l and m are 2, R1 is unsubstituted dialkylamino and R4 and R5 are substituted or unsubstituted alkoxy 
Sato does not teach all the claimed substituents in a single structure but allows for the selection of the claimed substituents in the claimed locations to arrive at the claimed compound.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the instantly claimed substituents at the instantly claimed locations to arrive at the instantly claimed structure from the teachings of Sato as Sato teaches similar compounds with the same substituents allowable in the same locations on the structure to arrive at the claimed compound and teaches the utility of such as in recording layers of optical recording medium. Applicant has not demonstrated the criticality of the structure and selecting from functionally equivalent substituents to form a similar structure is obvious absent a showing of unexpected results for a particular compound. Sato teaches the compounds are excellent in storage stability (paragraph 0003). 

Response to Arguments
Applicant's arguments filed regarding Sato have been fully considered but they are not persuasive. The examiner miswrote formula (IV) but cited paragraph 0007 which is directed to only a single formula, specifically formula (II). As shown below no formula (IV) is present in paragraph 0007. The examiner was referring to formula (II) based on the citation and (IV) was a typographical error, but it is clear from the citation of paragraph . 
    PNG
    media_image1.png
    627
    699
    media_image1.png
    Greyscale

The examiner indicated that Sato teaches compounds in paragraph 0007 wherein R7 is hydrogen, l and m are 2, R1 is unsubstituted dialkylamino and R4 and R5 are substituted or unsubstituted alkoxy and X is an acid anion or metal complex anion (paragraph 0007). As seen in tables 1-3, X can be chloride, bromide, hexafluorophosphate or a halogen, perhalogenate, PF6 (paragraphs 0020-0023). Methyl is the most common alkyl. The identical compound will self-assemble as part of its .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jim Seidlick can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/AMINA S KHAN/Primary Examiner, Art Unit 1761